Title: To James Madison from John Graham, 15 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 15th. August 1808.

I had the Honor to receive your Letter of the 12th. Inst last night.
The note for Mr Erskine together with a Copy of Genl Baileys Letter to you have been prepared and will go by the Mail this Evening as also Mr. Pinkneys Letter to the Secretary of the Navy.
As you Authorise me to act on Mr. Foronda’s note of the 1st. Inst I think I will make a translation of it and send it to Mr. Gallatin, if Mr. Sheldon can not point out a better course.
We are endeavouring to make out a set of the Documents asked for by Mr. Foronda and will send them to him today or tomorrow.
Mr. Pleasonton sets off for Lancaster in the Morning with an expectation of being absent 4 Weeks.  The ordinary business of the Office having very much diminished this is a time when he can be very well spared.
I do not know that we have any thing new in the City which you will not see in the Papers unless it is that the French Brig left the Navy Yard yesterday.  With the most Respectful Regard I have the Honor to be Sir Your Most Obt Sert

John Graham

